DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 10/15/2021 is acknowledged.
Claims 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-29, and 53 are pending.
Claim 29 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2019.
Claims 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-28, and 53 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claim(s) 1, 4-5, 7, 9-10, 12, 22, 23, 27-28, and 53 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Desai, WO 9412161 A1. Desai does teach a covalently multi-armed peg crosslinked surface layer on an alginate matrix. However, 
The rejection of claims 1, 4-5, 7, 9-10, 12, 14, 22, 23, 27-28, and 53 under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Mahou, Macromolecules, 43, 3, 2010. The teachings of Mahou do not cure the deficiency in Desai with respect to the multi-armed peg crosslinked surface layer crosslinked to the surface of the alginate matrix.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Mahou, Macromolecules, 43, 3, 2010 as applied to claims 1, 4-5, 7, 9-12, 14, 17, 22-23, 27-28, and 53 above, and further in view of Soon-Shiong, US 5837747. The teachings of Soon-Shiong do not cure the deficiency in Desai and Mahou with respect to the multi-armed peg crosslinked surface layer crosslinked to the surface of the alginate matrix.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-12, 22, 23, 27-28, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033.
Desai teaches a gel comprising a crosslinked matrix (Desai, e.g., claim 1). 
The gel is semipermeable (Desai, e.g., pg. 22:19-23)
Desai teaches wherein the matrix comprises ionically and covalently crosslinkable alginate and covalently crosslinkable linear or branched PEG. Desai, e.g., pg. 24:15-19; and example 7.
Branched PEG is multi-armed water soluble polymer that comprises polyethylene glycol as claimed. 
Applicable to claims 4-5: Desai teaches the gel comprising at least one layer of crosslinked gel (Desai, e.g., pg. 15:12-27). Desai teaches a covalently crosslinked gel layer encapsulating covalently crosslinked microcapsules (Desai, e.g., pg. 16:19-28). Microcapsules may be alginate covalently crosslinked to PEG which gels are biocompatible (Desai, e.g., pg. 21, 27-34). Based on this teaching in Desai, the skilled artisan would have at once envisaged microcapsules comprising alginate crosslinked to a branched polyethylene glycol, and further in vivo environment. In the instance where microcapsules of the same components are modified with a surface layer, wherein the surface layer composition comprises crosslinkable moieties reactive with components of the microcapsule, this would appear to result in wherein the surface layer is crosslinked to the hydrogel composition of the microcapsules.
Applicable to claim 7: Desai teaches the gel is exceptionally stable to long-term exposure to physiological conditions (Desai, e.g., pg. 16:6-11). This teaching combined with the fact that the hydrogel known from Desai has all of the features recited in claim 1, suggests that the characteristics recited in claims 7, 9, 10, and 53 are intrinsic to the hydrogel of the prior art. See MPEP 2112.01, I-II.
Applicable to claim 11, Desai and Stover teach wherein the hydrogel has a molecular weight cut off of roughly 100 to 200 kDa and allows free diffusion of molecular species having molecular weights of 10 and 70 kDa. The cut-off range suggested by Stover overlaps with the claimed cut0off range. See Stover, e.g., 0084.
Applicable to claim 12: Desai teaches wherein the matrix comprises ionically and covalently crosslinkable alginate and covalently crosslinkable linear or branched PEG. Desai, e.g., pg. 24:15-19; and example 7. Desai teaches barium and calcium divalent cations effective for ionic crosslinking of alginate. Since Desai teaches the alginate is ionically and covalently crosslinkable, and since Desai teaches barium and calcium divalent cations, one skilled in the art would have at once envisaged an embodiment of a gel containing alginate covalently crosslinked to a branched polyethylene glycol and ionically crosslinked with barium and/or calcium. 

Applicable to claim 23: Desai teaches gels comprising cells, e.g., canine islet. See Desai, e.g., pg. 35:8-16. These are xenogenic cells as they are derived from animals. These are insulin producing cells, i.e., hormone secreting cells.
Applicable to claim 28: Desai teaches macrocapsules which appear to meet the limitation of a bead. See Desai, e.g., pg. 41:19-30.
Desai does teach a semi-permeable hydrogel composition (Desai, e.g., pg. 22:1-22) comprising a covalently multi-armed peg crosslinked surface layer on an alginate matrix. For example alginate microcapsules (alginate matrix comprising a periphery), further comprising a layer of gelled material (Desai, e.g., pg. 15:12-27) such as a linear or branched chain PEG (Desai, e.g., c17:15-29) on the alginate microcapsule matrix periphery.
Desai does not clearly teach the alginate microcapsule is covalently crosslinked to the layer of gelled material.
Stover teaches similar semipermeable hydrogel (Stover, e.g., 0037) comprising an alginate matrix (Stover, e.g., 0020) with a crosslinked shell (Stover, e.g., 0078, covalent crosslinking in both the shell and the core). Like those of Desai, the semipermeable hydrogel of Stover is useful for encapsulation of cells (Stover, e.g., 0002). Covalent crosslinking is useful for addressing the challenge of long-term mechanical stability with cell encapsulation (Stover, e.g., 0004). Desai notes a similar need for improving mechanical integrity of the capsule as an important step in achieving long term function (Desai, e.g., pg. 9:13-30). 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a capsule as understood from Desai using the technique of crosslinking the shell to the alginate matrix core to improve the long term mechanical stability in the same way suggested by Stover with a reasonable expectation of success. The technique of crosslinking the shell to the core as understood from Stover would have been seen as a means to achieve the desired improvement to mechanical integrity expressed by Desai. The skilled artisan would have had a reasonable expectation of success because Desai teaches the polymer forming the microcapsule matrix and the polymer forming the gelled layer shell may be functionalized for covalent crosslinking. 
Applicable to claim 5: It would have been prima facie obvious before the effective filing date of the presently claimed invention to covalently bond the surface layer to a microcapsule comprising an alginate covalently crosslinked to a multiarmed water soluble polymer comprising polyethylene glycol with a reasonable expectation of success. The skilled artisan would have been motivated to do this to prevent direct exposure of an embedded microcapsule to the in vivo in vivo conditions. 
Accordingly, the subject matter of claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Mahou, Macromolecules, 43, 3, 2010.
Applicable to claim 14: Desai teaches polyethylene glycol having a molecular weight preferably in the range of form 1000 to 50,000 (Desai, e.g., pg. 19:13-32). This range is entirely within the claimed range. 
Desai and Stover teach branched polyethylene glycol (Desai, e.g., pg. 17:15-29 and pg. 19:12-32) covalently crosslinked to alginate core, but do not expressly teach wherein the multi-armed water soluble polymer is a multi-armed polyethylene glycol having from 3 to 10 arms.  
Mahou teaches similar alginate hydrogels comprising a polyethylene glycol and alginate, wherein the crosslinked material includes multi-armed polyethylene glycol having 8 arms. See Mahou, e.g., Abstract. This is a clearly disclosed value within the claimed range. Hydrogels are useful for cell encapsulation (Mahou, e.g., pg. 1371).  Mahou reports permeability is tunable based on the length of the polyethylene glycol (Mahou, e.g., pg. 1377, c1:permeability). Mahou reports permeability similar to that observed in Stover, e.g., permeable to 70kDa dextran but not 150 kDa dextran (Mahou, e.g., 1375, fig. 8). This meets the limitation of claim 11.

Accordingly, the subject matter of claim 14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Desai, WO 9412161 A1 in view of Stover, US 20110111033 as applied to claims 1, 4-5, 7, 9-12, 22-23, 27-28, and 53 above, and further in view of Soon-Shiong, US 5837747.
The combined teachings of Desai and Stover enumerated above teach a hydrogel according to claim 1. 
Desai and Stover teach modified alginate comprising reactive groups (functional group) with differing degrees of substitution for desired porosity (Desai, e.g., pg. 23:1-12). Desai does not expressly teach about 3mol% to about 50mol% of the alginate comprises the functional group.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the mol% of functional groups on the alginate in a capsule as understood from Desai and Stover to achieve a desired crosslinking for desired pore size with a reasonable expectation of success. The skilled artisan would have optimized the degree of substitution to achieve a desired release rate effective for sustained release of a drug, protein, or peptide, e.g., insulin, release as suggested in Desai and Stover and Soon-Shiong. The skilled artisan 
Accordingly, the subject matter of claim 17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615    

/SUSAN T TRAN/Primary Examiner, Art Unit 1615